OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                              AUSTIN




Xixmrsble T. 5L Trizzbble
uiret Asa.ist&nt
stizt'%
      :~perin9enuent~~of Publlo Blst:Tuctfo32
i?.u%tln,
        Texas

‘Dear sir:

                           0plnlon Ho,, Q-
                           Laer

                                                                  r




aad reeds-as Sollowsr




                                                  n Cfm? county
                                                  be @a&h3 are
                                       BT% not oonti.e?;uous
                                                          to a%




     Yd,qsyhave been routedto the IJaples EL& .Scho$l-by
     the Countr Board of Cass County since 19Z34~~RAd-~hBVe
     not the opportunity to attend high school in Cass CourGy,
     If tine Attorney-General wo~&d not rule that these pupils
     could be transferred by the County Superistend&nt of
     Cass County to tne Wa~l8s Indepandent District.
          "The Naplas Independent ;ichoclXotrict needs to
    apply for salary aid, and we need theao fifty-two pup3J.s
    in order to help count up our teachar-oupil load. I
    will appreciate it if you vjillget an Ittorney-Generalls
    ruling for zl6on this question."
           Arttale 2696, Vernon's Annotated Civil Statutes,
provLdes the method ror tramferring students frm one dis-
triet 60 another within the sase c?ouaty. Article 2697,
Vernon's Atmotet& Civil Statutes, provides tho,method of
tranafering students from a district of one oouuty to a
&if&riot of another oounty. Said Article reads as follows;
          wAny ohild speoified itithe, preeeUlng artloU,
    and its portion of the school C&d; lnay be tranaf8m%d
    to an adjoining dietriot in akmothePQounty, in the
    msnner provided in said artLe3.e.  It must be aho%& to
    the county super+ntetendentthat the ecrhoolin the dis-
    triut in wb.ioQ tieh ohlld relMee, on~.aomnzit oC.dis-
     tame  og Soti& unooatro2labis ad        &~.@TQuu~   obutaale,,
     lo inaa~~8ible ta tmh sh&ldt*           (&@a&&      ami) '.




                &             .8,       .%




  FIRST ASSI%NT                                       Lee Shoptaw
  ATTORNEY Gf!X?ERAL                                     Assistant